Citation Nr: 9932552	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-08 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopened the claim of service connection for left acoustic 
neuroma, residual of radiation exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1970.  

In a January 1988 decision, the Board of Veterans' Appeals 
(Board) denied service connection for residuals of radiation 
exposure, including a left acoustic neuroma.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for residuals of radiation 
exposure, including a left acoustic neuroma.  

In a July 1996 rating decision, the veteran's claim was 
considered on a de novo basis, and denied on its merits.

The question of whether new and material evidence has been 
submitted must be addressed in the first instance by the 
Board because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, 
the issue on appeal is now characterized as whether new and 
material evidence has been presented to reopen the claim of 
service connection.


FINDINGS OF FACT

1.  In a January 1988 Board decision, service connection was 
denied for residuals of radiation exposure, including a left 
acoustic neuroma.  

2.  Evidence added to the record since the Board's January 
1988 decision is so significant that it must be considered in 
order to fairly decide his claim.

3.  The veteran has presented evidence of a radiogenic 
disease, and of exposure to radiation in service.

4.  Left acoustic neuroma is not shown to have been incurred 
in or aggravated by service, including in-service exposure to 
radiation.


CONCLUSIONS OF LAW

1.  The Board's January 1988 decision denying the veteran's 
claim of entitlement to service connection for residuals of 
radiation, including left acoustic neuroma is final. 38 
U.S.C.A. §§ 511, 7103, 7104 (West 1991); 20 C.F.R. § 20.1100 
(1999).

2.  Evidence received since the January 1988 decision denying 
entitlement to service connection for residuals of radiation, 
including left acoustic neuroma is new and material.  38 
U.S.C.A. §§ 5108, 7104(a) (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  The veteran's acoustic neuroma was not incurred in or 
aggravated during active military service and was not related 
to inservice radiation exposure.  38 U.S.C.A. §§ 1110, 1111, 
1112, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record at the time of the Board's January 
1988 decision is as follows:

The veteran's examination for entrance into service was 
negative for pertinent clinical pathology.  Service medical 
records include records of Occupational Exposure to Ionizing 
Radiation, which indicate that the veteran received 0.167 
beta rem and 0.199 gamma and X-ray rem in the period from 
September 2, 1969 to November 28, 1969.  It was also reported 
that the appellant received 0.107 skin dose (soft) rem and 
0.037 gamma and X-ray rem for the period from April 6, 1970 
to July 1, 1970.  For the interval period from July 1, 1970 
to October 2, 1970, the veteran's skin dose (soft) exposure 
was 0.208 rem and his gamma and X-ray exposure was 0.151 rem.  

An April 1970 service consultation report revealed that the 
veteran worked in a laboratory where he sometimes handled 
radioactive isotopes in small quantities.  It was stated that 
the Bioenvironmental Engineering Services had evaluated the 
veteran's environmental exposure and found the exposure to be 
below established threshold limits values.  Biological 
specimens collected from the appellant had shown 3.52 gross 
beta (nanocuries/1) and 3.60 potassium (g/1).

The veteran's separation examination was negative for 
findings referable to radiation.  It was noted that there had 
been no overexposure to radioactive substances since 1967, 
except one time in May 1970.  

Records from Kaiser Permanente Medical Center dated in June 
1978 show that the veteran was hospitalized and underwent 
surgery in order to remove a tumor.  It was noted that the 
veteran was seen initially at the clinic in May 1973 with 
complaints of decreased hearing, double vision, left foot 
drag, and an inability to walk a straight line.  Post 
surgical diagnoses included nerve paresis, left 5th, 7th, and 
8th ataxia and hemiparesis, and radial nerve palsy, left 
acoustic neuroma, status post operative.  Subsequent private 
clinical records disclosed further surgeries for the 
veteran's left acoustic neuroma.  

In a June 1978 statement, R.S. reported that the veteran had 
a four-year history of slight left ear deafness.  

In a statement dated in May 1980, R.S., M.D., reported that 
he had examined the veteran in May 1978 for complaints of 
hearing difficulty, vision problems, dragging left foot, and 
an inability to walk a straight line.  Subsequent surgery was 
described.  

In a statement dated in June1981, the veteran described the 
circumstances surrounding the May 1970 exposure of his left 
hand to radiation.  He noted that some isotopes had an 
affinity for specific bodily regions.  He related that his 
initial symptoms had occurred within a few years of the May 
1970 incident.  He could think of no other unusual incidents 
which could have introduced or set in motion the growth of a 
brain tumor.  

Air Force service personnel records received in May 1982 show 
the nature of the veteran's duty assignments during active 
service.  It was noted that the veteran was a mass 
spectrometry chemistry technician, performing purification of 
chemical samples.  

In a statement dated in December 1982, the Inspector General 
of the Department of the Air Force, Headquarters, Air Force 
Technical Application Center, indicated that the records 
pertaining to the veteran's claimed incident had not been 
found.  The veteran was referred to Air Force Occupational 
and Environmental Health Laboratory for further information. 

In a statement dated in January 1983, Dr. S. reported that in 
June 1978 he operated on the veteran and removed part of a 
very large acoustic neurilemmoma from the veteran's left 
cerebellum.  Subsequent surgeries had been required to remove 
all remaining fragments.  Dr. S. opined that the veteran 
likely had the tumor at time of discharge form service in 
September 1970.  It was reported that the veteran had begun 
to experience symptoms of hearing loss and disturbances 
shortly following his separation from service.  

In a statement dated in January 1983, a former comrade 
reported that the veteran had experienced an accident with a 
radioactive substance during active service.  He reported 
that the substance had accidentally spilled onto the back of 
the veteran's hand during the course of his duties, which 
required that the veteran undertake a rigorous cleansing 
treatment resulting in a scabbed area on the back of his 
hand.  

In February 1983, the veteran submitted statements and 
excerpts from a publication pertaining to the risks of 
radiation.  

In statement dated in March 1983, a former comrade reported 
that he was the Chief of Mass Spectrometry Chemistry Unit 
with the McClellan Central Laboratory from February 1969 to 
June 1974.  The Unit was responsible for taking basic 
radioactive samples and chemically reducing them to 
homogenous solutions.  It was noted that the veteran had 
daily continuous contact with both hazardous chemicals and 
high levels of radiation.  It was confirmed that an accident 
had occurred which required the veteran to be taken to a 
clinic.  Exhaustive washing and rubbing of the veteran's 
hand's with a brown soap eventually reduced the radiation 
level at the skin surface, but left the veteran's hands red, 
tender, and sensitive for several days.  

In May 1983, the veteran submitted a copy of an excerpt from 
a publication pertaining to radiation and human health.  This 
document concerned brain tumors, including acoustic neuromas, 
induced by ionizing radiation.  

The text of a September 1983 report of the Chief, Radiation 
Services division of the United States Air Force (USAF) 
Occupational and Environmental Health Laboratory is as 
follows:

1.  An evaluation has been accomplished 
of the accident indicated by the veteran 
that occurred at McClellan Air Force 
Base.  All available records were 
reviewed, including classified records of 
samples being processed by the veteran at 
the time of the accident.  

2.  The veteran worked with radioactive 
solutions containing a typical spectrum 
of fission products with less than 100 
microcurie total activity.  No 
transuranic species were involved.  

3.  Rough calculations made from the 
veteran's statement that he read levels 
of approximately 150 mr/hr the following 
day on his hand, result in predicting 
skin contamination in the order of 
magnitude of 0.5 microcurie.  This was 
accomplished assuming a plane source and 
the typical isotopes known to be present 
in the solutions involved.  

4.  Decontamination efforts, reduced the 
level by about two-thirds.  The levels 
would have been further reduced by 
limited direct absorption into the body.  

5.  A twenty-four hour urinalysis 
received by the USAF Radiological Health 
Laboratory two weeks after the incident 
contained 1.6 plus/-nano Ci/ml gross 
beta, which was consistent with the 
normal range produced by Potassium-40 in 
the body.  

6.  In sum, review of the circumstances 
and facts surrounding the veteran's 
accident clearly show that he was working 
with microcurie levels of mixed fission 
products from which he might have 
contaminated his hands with a fraction of 
a microcurie level of contamination.  
Decontamination of his hands removed the 
majority of the material and subsequent 
urinalysis showed values within normal 
range.  

In a statement dated in December 1983, the USAF Occupational 
and Environmental Health Laboratory indicated that the 
September 1983 was intended to provide the "worst case" 
estimate for the veteran's radiation exposure based on the 
veteran's recollection of the May 1970 incident.  It was 
noted that the findings upon urinalysis were within normal 
limits for an unexposed person, and, therefore, considered 
negative.  It was further reported:

"In view of the low level of 
radioactivity present in the beakers, the 
low degree of skin contamination, the 
negative urinalysis report, and because 
the type of effect reduced by beta was 
not reported to have occurred, the 
incident must be considered to have been 
within occupational limits and of minimal 
risk of an adverse health effect."  

In a February 1984 statement, the Chief, Radiation Services 
Division of the USAF Occupational and Environmental Health 
and Laboratory confirmed that the results upon urinalysis in 
1970 were well within normal limits before and after the 
accidental exposure described, considered in light of 1969 
urinalysis results which served as a baseline.  It was noted 
that generally speaking, the brain and cranial nerves were 
the most resistant tissues to the effects of ionizing 
radiation.  It was further noted that acoustic neuromas were 
well recognized as a relatively common tumor in middle age in 
the general public prior to World War II, with no reason to 
attribute the origin to exposure to ionizing radiation.  

In April 1984, the veteran submitted a copy of a publication 
excerpt pertaining to radiation therapy of tumors of the 
eight-nerve sheath.  The veteran also submitted copies of 
computed tomography (CT) scans taken of his brain between May 
1978 and October 1979.  

In July and August 1984, the veteran submitted additional 
copies of extracts from publications pertaining to the health 
effects of radiation.  

In a September 1984 statement, the USAF Occupational and 
Environmental Health Laboratory reported that the veteran's 
entire case file had been reviewed by a different health 
physicist than had been consulted previously.  It was noted 
that the conclusions were almost identical to those 
previously reported.  

In a November 1984 statement, S.L., M.D., of the Radiation 
Research Institute reported that the veteran was seen at the 
Institute in July 1984 in consultation for possible radiation 
causation of his acoustic neuroma.  A history of the May 1970 
accident, as related by the veteran was reported with 
symptoms having first appeared in 1974.  Findings from the 
veteran's surgeries were reported.  Dr. L. described 
experimental and clinical studies showing that ionizing 
radiation could produce malignant and benign intracranial 
tumors.  She discussed a Department of Energy study 
concerning brain tumors.  She opined that given the 
substantial evidence that ionizing radiation can cause brain 
tumors and that acoustic neuromas have appeared in radiation 
epidemiological studies, the cause of the veteran's acoustic 
neuroma might be ionizing radiation.  

In September 1985, the veteran submitted additional excerpts 
pertaining to the health consequences of radiation.  

In an October 1985 statement from the Department of Air 
Force, Office of the Surgeon General, it was noted that a 
reevaluation of the radiation contamination incident of May 
1970 had been completed.  It was concluded that a cause-and-
effect relationship between the described incident and an 
acoustic neuroma could not be conclusively established or 
disproved.  It was also noted that an analysis of the 
internal and external dosimetry of the incident indicated 
that the probability of radiation-induced carcinoma was 
extremely remote.  All radiation exposures associated with 
that incident and those before and after that incident, even 
under extraordinary worst-cases options, were well below past 
and present permissible limits for occupational exposure.  

The veteran submitted responses to questionnaires submitted 
to various scientific experts completed in August 1986.  None 
of these experts directly linked the veteran's acoustic 
neuroma to the inservice radiation exposure.

In a March 1987 statement from the Chief, Medical Standards 
Division, Office of the Surgeon, Department of the Air Force 
reported that the veteran's entire case file had been 
reviewed and was being forwarded with the following findings, 
conclusions, and recommendations.  Review of the medical 
records show that the veteran had an exposure to a 
radioactive substance in May 1970 which was documented by his 
discharge examination.  It was related that although the 
veteran maintained that he was treated in the hospital on 
that occasion, there were no medical records in the file 
documenting that visit.  The records show that the veteran's 
duties involving working with radioactive solutions in a 
laboratory and an incident occurred in May 1970 when the 
solution was spilled on his hand.  Documentation from the 
Radiation Services Division showed that the veteran worked 
with microcurie levels of mixed fission products from which 
he might have contaminated his hands with a fraction of a 
microcurie level of contamination.  Decontamination removed 
the majority of the material and subsequent urinalysis showed 
values within the normal range.  The veteran's total in-
service accumulated dose of radiation was found to be 1.219 
rem as of July 1970.  

The report went on to point out that the only significant 
documentation supporting the veteran's allegations that his 
exposure to ionizing radiation caused his development of 
acoustic neuroma was found in a document from the Radiation 
Research Institute which concluded that since acoustic 
neuromas appeared in radiation epidemiological studies, the 
veteran's tumor might have been caused by his exposure to 
ionizing radiation.  The examples given in that report 
involved direct X-ray therapy to the head and ear which 
resulted in a few cases of acoustic neuroma in the tissue at 
which the radiation had been directed.  The report went on to 
state:  

To imply that these exposures were 
comparable to the veteran's is 
ridiculous.  VA determination disallowing 
service connection was based on good 
medical principal and adequate historical 
documentation.  

It was pointed out that the brain and cranial nerves were the 
most resistant type of tissue to the effects of ionizing 
radiation and that acoustic neuromas in the applicant's age 
group were not uncommon.  The report concluded that no change 
in the records was warranted and that the veteran's 
application was without merit.  

In a statement dated in April 1987 from the Office of the 
Judge Advocate General of the Department of Air Force 
informed that the veteran's case was under complete review by 
the Inspector General of the Air Force Technical Applications 
Center (AFTAC) and the Air Force Surgeons Central Office.  

In a statement dated in June 1987 from the Deputy for 
Environment, Safety and Occupational Health, Department of 
the Air Force informed that the veteran's request for 
reconstruction of the incident which exposed him to 
radioactive materials be allowed to be conducted in the 
original laboratory at McClellan Air Force Base, California, 
was denied.  It was determined that such a reconstruction 
would serve no useful purpose based on the information.  It 
was felt that any attempt to reconstruct the exact incident 
would require exposing the individual to radionuclides under 
uncontrolled conditions.  It was noted that due to the 
classified nature of the veteran's work in service, the 
specific radionuclide breakdown of the samples was still 
classified.  The classified data could be released to a VA 
reviewer, provided that the reviewer was cleared for Secret 
information. 

The veteran was accorded a travel board hearing in September 
1987.  At that time, he described the events that ultimately 
resulted in his exposure to radioactive materials.  He 
testified that the Air Force had refused to release 
classified information concerning the incident and purposely 
entered misinformation into the veteran's file concerning the 
incident.  He testified that the reconstructed dose estimate 
did not include consideration of the alpha emitter for any 
worst-case scenario.  He reported that because of the 
classified nature of his in-service duties in the laboratory, 
he could not provide all the evidence to prove his case, nor 
would the USAF let him reenact the accident in the laboratory 
where he was originally contaminated.  He reported that under 
the conditions that he worked, there was exposure to 
radioactive agents than the ventilation system could deal 
with.  Therefore, he breathed and was in contact with 
radioactive elements on a daily basis.  He reported if there 
was a spill, radioactive residuals would remain for a time 
thereafter.  He reported that while in the laboratory he wore 
a film badge over his left breast.  The Geiger counter used 
in the laboratory was not specific for monitoring people.  He 
reported that he did not suffer any acute effects immediately 
after the incident.  He also reported that he gave four urine 
samples in the twenty-four hour period following the incident 
but never received any follow-up.  He testified that the Air 
Force alluded to have reconstructed his exposure, but 
reconstruction was inaccurate in describing what the veteran 
was working on or what solutions he was exposed to.  

The evidence received since the Board's 1988 decision is as 
follows:

Copies of CT scans taken of the veteran's brain between May 
1978 and October 1979.  

In a statement dated in January 1983, the veteran described 
his duty assignment, incident, and consequences of the 
incident.  

A copy of the January 1983 statement from Dr. R.S. pertaining 
to the surgical removal of a very large acoustic neurilemmoma 
from the veteran's left cerebellum.

A copy of the September 1983 statement from the Chief, 
Radiation Services Division of the USAF Occupational and 
Environmental Health Laboratory.  

A copy of the December 1983 statement from the USAF 
Occupational and Environmental Health Laboratory.  

A copy of the February 1982 statement from the Chief, 
Radiation Services Division of the USAF Occupational and 
Environmental Health and Laboratory. 

Additional evidence submitted by the veteran includes copies 
of the November 1984 statement from the Radiation Research 
Institute, a copy of the October 1985 statement from the 
Department of Air Force, Office of Surgeon General and a copy 
of the January 1986 memorandum from the Chief of the Nuclear 
Chemistry Branch of the USAF it was noted that based on the 
radioactivity assays listed in the log book, no other 
solutions during the period from April 1, 1970 to June 30, 
1970 were higher than 450-0007 through 450-0010.  It was 
further noted that if the veteran was contaminated with any 
other solution, he would have been exposed to less 
radioactivity than would have resulted from contamination 
with 450-0007 through 0010.  

Also in reviewing the final report for analysis series 450, 
it was noted that some plutonium isotopes were present but 
not reported in the data summary dated in November 1982.  
Also noted was an incorrect entry for Hg111 that should read 
Ag111 since mercury 111 does not exist and silver 111 was the 
actual fission product. 

A copy of the Congressional Record dated April 9, 1997.  

Duplicate excerpts from publications pertaining to the health 
consequences of radiation.  

Duplicates of the previously considered questionnaires to 
various scientists, eliciting their opinion on the 
relationship between radiation exposure and acoustic 
neuromas.  

A copy of the veteran's affidavit filed in September 1988 in 
the United States District Court for the Eastern District of 
California. 

The veteran has also submitted a copy of the Combee v. 
Principi 4 Vet. App. 78 (1993) decision.  

The veteran has submitted copies of letters to his 
Congressmen, letters to the Board for reconsideration, and a 
letter to the President of the United States.  

Pursuant to the provisions of 38 C.F.R. § 3.311 requested an 
opinion through VA's Director of Compensation and Pension 
Services.  The Director obtained an opinion from VA's Chief 
Public Health and Environmental Hazards Officer (CPHEHO) in 
August 1995.  She estimated that the total in-service 
accumulated dose of ionizing radiation was 1.219 rem.  

It was noted that the CIRRPC Science Panel Report Number 6, 
1988 did not provide screening doses for acoustic neuromas or 
central nervous system neoplasm.  Review of several oncology 
textbooks failed to reference to ionizing radiation as an 
etiologic factor for the development of acoustic neuromas.  

The report Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990 does not address acoustic 
neuromas specifically.  BEIR V concludes that the brain is 
relatively sensitive to the carcinogenic effects of radiation 
although the dose relationship is uncertain and many of the 
studies cited relate to utero or during childhood.  Most of 
the post-natal studies described involved radiation doses of 
15 rads or more to the brain.  

The CPHEHO concluded that it was unlikely that the veteran's 
acoustic neuroma could be attributed to exposure to ionizing 
radiation in service.

In a July 1997 statement from the USAF Board of Correction 
for Military Records, the Board determined that the evidence 
that veteran submitted regarding his May 1970 incident did 
not demonstrate the existence of probable material error or 
injustice.  

In an August 1997 statement from the USAF, Armstrong 
Laboratory a review and reevaluation of dose calculations is 
discussed.  

In an August 1997 statement from the Director, Office of 
Nuclear Weapons Management Defense Programs, Department of 
Energy informed the veteran that plutonium and uranium were 
used in nuclear weapons.  Uranium, in nature, consists mainly 
of two isotopes, uranium-235 (about 0.7 percent) and uranium-
238 (about 99.3 percent).  The less abundant isotope, 
uranium-235, is readily fissionable and commonly used in 
nuclear weapons at enrichment above 90 percent.  For fuel 
grade uranium, the uranium-235 enrichment was typically less 
than 6 percent.  It was further noted that any further 
elaboration on questions on the fission products and the 
percentage ratios of isotopes remains classified when 
associated with a specific nuclear weapon and its 
performance.  

In a March 1998 statement, J.W. III, Colonel, Air Force 
Technical Applications Center, Department of the Air Force 
reviewed the veteran's claims files and found no basis to 
supplement any reports submitted to VA and no substance in a 
claim for mistreatment.  

The veteran submitted a statement dated in December 1998 from 
J.M. on the subject plutonium bioassay.

The veteran was accorded a travel board hearing in July 1999 
before the undersigned.  At that time, he discussed all the 
evidence of record.  In particular he found discrepancies 
with all the military documents and VA records.  His 
testimony included a thorough presentation of radiation and 
its effects.  He reported that he was a registered mechanical 
engineer with a background in radiation.  

New and Material 

Once a claim for service connection has been denied by a 
decision of the Board, that determination is final.  New and 
material evidence must be presented to reopen the case prior 
to further consideration of the claim.  See 38 U.S.C.A. §§ 
5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (1999).  

In January 1988, the Board denied the veteran's claim on the 
merits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA is required to review for its 
newness and materiality the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present appeal, the last final disallowance 
of the claim is the January 1988 Board decision. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  Therefore, the Board must review, in light of the 
applicable law and regulations regarding finality, the 
additional evidence submitted since our previous decision 
disallowing the veteran's claim in January 1988.

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well- grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well grounded, the case will be 
decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.  The Court noted in Elkins and 
Winters that the ruling in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Circuit Court "effectively decoupled" 
the determinations of new and material evidence and well 
groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating claim for well-
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  See 
Elkins; Winters v. West.  

Thirty-eight U.S.C.A. § 5108 provides that "[I]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the secretary shall reopen 
the claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a) (1999).  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).

If a veteran who, while on active duty, active duty for 
training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, manifests 
any of the following diseases, that disease shall be service-
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 (1999) are also 
satisfied: leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R.§ 3.309(d).

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met.  
Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease.  38 C.F.R. 
§ 3.311(b)(2).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. § 
3.311(b)(5).

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently develops a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), listed above, then the claim will be 
referred to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b)(1).

Factors to be considered by the Under Secretary in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include the 
following: (1) the probable dose, in terms of dose type, rate 
and duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation; (2) the relative sensitivity of the involved 
tissue to induction, by ionizing radiation, of the specific 
pathology; (3) the veteran's gender and pertinent family 
history; (4) the veteran's age at time of exposure; (5) the 
time-lapse between exposure and onset of the disease; and (6) 
the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease. 38 C.F.R. § 3.311(e).  In 
addition, the Under Secretary for Benefits may request an 
advisory medical opinion from the Under Secretary for Health. 
38 C.F.R. § 3.311(c).

If after such consideration, the Under Secretary for Benefits 
is convinced sound scientific and medical evidence supports 
the conclusion that it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, he or she shall so inform the RO of jurisdiction in 
writing, setting forth the rationale for this conclusion.  If 
the Under Secretary of Benefits determines there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, he or she shall so inform 
the RO of jurisdiction in writing, setting forth the 
rationale for this conclusion.  If the Under Secretary for 
Benefits, after considering any opinion of the Under 
Secretary for Health, is unable to conclude whether it is at 
least as likely as not, or that there is no reasonable 
possibility, the veteran's disease refer the matter to an 
outside consultant.  38 C.F.R. § 3.311(c).

The determination of service connection for claims based on 
exposure to ionizing radiation will be made under the 
generally applicable provisions of this part, giving due 
consideration to all evidence of record, including any 
opinion provided by the Under Secretary for Health or an 
outside consultant.  With regard to any issue material to 
consideration of a claim, the provisions of reasonable doubt 
set forth in 38 C.F.R. § 3.102 shall apply. 38 C.F.R. § 
3.311(f).  Additionally, the Federal Circuit has held that a 
claimant may prove that exposure to ionizing radiation during 
service actually caused the claimed disability, thereby 
warranting service connection under 38 U.S.C.A. §§ 1110, 1131 
and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied. When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Analysis-New and Material

The evidence obtained since the last final disallowance 
consists of numerous copies of previously considered records.  
This evidence is obviously duplicative and not new or 
material.  

In this case, one of the bases for the prior denial was that 
acoustic neuroma was not a radiogenic disease as defined by 
38 C.F.R. § 3.311(b)(2).  Subsequent to the Board's January 
1988 decision, § 3.311 has been amended and tumors of the 
brain and central nervous system are now considered 
radiogenic diseases.  38 C.F.R. § 3.311(b)(2), effective 
September 6, 1994.  Additionally the RO has obtained an 
opinion as to the link between the veteran's radiation 
exposure and acoustic neuroma in accordance with 38 C.F.R. § 
3.311.  The Board finds that the opinion received in 
accordance with § 3.311 is so significant that it must be 
considered in order to fairly decide the merits of his claim.  
Therefore, the Board finds that new and material evidence has 
been submitted.


Well Grounded Claim and Decision on the Merits

Ordinarily, the next step in the adjudication of the 
veteran's claim would be to determine whether the claim is 
well grounded.  However, in the case of claims based on 
exposure to radiation, special procedures apply.  see Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  Where as in this 
case, the veteran meets the requirements of 38 C.F.R. 
§ 3.311, the claim is developed in accordance with that 
regulation without a separate determination as to well 
groundedness.

The record shows that the RO followed procedures prescribed 
by 38 C.F.R. § 3.311 in obtaining radiation exposure data for 
the veteran and referring the information to the Director of 
Compensation and Pension Service.  As a result, in an August 
1995 opinion, it was determined that it was unlikely that the 
veteran's acoustic neuroma could be attributed to exposure to 
ionizing radiation in service.  This opinion was based on the 
estimated total in-service dose of the veteran's radiation 
exposure.  

The August 1995, opinion was consistent with all of the other 
opinions, except for the veteran's.  VA experts, service 
department professionals, and other scientific experts have 
all concluded that it was unlikely that the veteran's 
acoustic neuroma was related to radiation exposure in 
service.  The Board finds that the weight of this opinion 
outweighs the, not disinterested, opinion of the veteran.  
Further, while the veteran has testified as to his expertise 
in radiation, there is no evidence that he has any medical 
expertise, such as would permit him to render a competent 
opinion as to the medical causation of the acoustic neuroma.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has raised questions as to the types of radiation 
to which he was exposed, and has asserted that security 
issues have prevented VA personnel from accurately assessing 
his radiation exposure.  However, military personnel with the 
necessary clearances have reviewed the veteran's records and 
concluded that there was no likely relationship between the 
radiation exposure and the acoustic neuroma.  Thus, the 
record shows that if VA personnel were restricted in their 
review of the veteran's record, their opinions would be 
unlikely to be changed by full access to those records.

The Board concludes that the weight of the evidence is 
against the veteran's claim.  Accordingly, it must be denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for acoustic neuroma is 
reopened.

Entitlement to service connection for acoustic neuroma is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

